Citation Nr: 1812148	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In October 2013, October 2016 and August 2017, the Board remanded the claim for further development.  The case has been returned to the Board for appellate review.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part. 


REMAND

Pursuant to the August 2017 remand directives the Board instructed the AOJ to obtain a medical opinion on whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected residuals of a head injury.  The Board requested that the examiner opine as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated by his service-connected residuals of a head injury.  The examiner did not adequately respond to this question. 

The Board finds that the September 2016 VA medical opinion is inadequate.  The examiner failed to address the issue of whether the Veteran's current depression was aggravated by his service connected residuals of a head injury.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the matter so that the August 2017 remand directives may be substantially completed.  A new medical opinion is required.  

The Board is requesting a medical opinion on whether the Veteran's current depression was aggravated by his service connected residuals of a head injury.  The Board is not asking for an opinion about any aggravation during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA treatment records. 

2.   Following completion of the above, request an opinion from an appropriate VA examiner to determine the likelihood that the Veteran's residuals of his head injury have aggravated his depression (or other acquired psychiatric disorder).  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  The Veteran may be called in for examination, if deemed warranted.  In the medical opinion, the examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's depression (or other acquired psychiatric disorder) has been aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected residuals of a head injury.  

The Board is requesting medical opinion on whether the Veteran's current depression has been aggravated by his service-connected residuals of a head injury.  The Board is not requesting an opinion about any aggravation during service. 

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2017).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the question posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

